Name: Commission Regulation (EEC) No 2848/84 of 9 October 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 12 Official Journal of the European Communities 10 . 10 . »4 COMMISSION REGULATION (EEC) No 2848/84 of 9 October 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application Whereas a check has revealed an error in the column 'EXXa&amp;a in part 8 of Annex I to that Regulation and in the notes to subheading 18.06 D II b) 2 ; whereas it is necessary, therefore, to correct and clarify the Regu ­ lation in question HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1004/84 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 855/84 (4); Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 ('), as last amended by Regulation (EEC) No 28 1 9/84 (h) ; Article 1 1 . In part 8 of Annex I to Regulation (EEC) No 900/84, in respect of subheading 18.06 D II b) 2 of the Common Customs Tariff :  the amounts in the column 'E?t}ux8a' are hereby replaced by those in the table below,  the references to the footnotes are hereby replaced by those in the table : Montants Ã percevoir Ã l'importation et Ã octroyer a l'exportation Amounts to be charged on imports'Numero du tarif douanier commun CCT heading No Nr . des Gemeinsamen Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles roldtarif Ã Ã »Ã ¬Ã Ã · TOI Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Deutschland DM/ 100 kg Nederland Fl / 100 kg Danmark dkr./ lOO kg United Kingdom £/ 100 kg Belgique/ Luxembourg FB/ Flux, 1 00 kg Ireland fIrl / 100 kg Italia Lit/ 100 kg France FF/ 100 kg Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã Ã . 1 00 Ã Ã ³Ã  16,87 13,25 30,85 21,79 7,73 6,00 14,67 10,34 18.06 D II b) 2 ('") 18.06 D II b) 2 (") 18.06 D lib ) 2 C 2) 18.06 D II b ) 2 ( n ) 8,08 0 11,09 7,94 288,4 229,0 505,0 356,7 ' ') OJ No L 106, 12 . 5 . 1971 , p. 1 . 2) OJ No L 101 , 13 . 4 . 1984 , p. 2 . ') OJ No L 132, 21 . 5 . 1983 , p. 33 . 4) OJ No L 90 , 1 . 4 . 1984, p. 1 . &lt;) OJ No L 92, 2 . 4 . 1984, p. 2 . 6) OJ No L 267, 8 . 10 . 1984, p. 1 . 10 . 10 . 84 Official Journal of the European Communities No L 269/ 13 2 . In part 8 of Annex I to Regulation (EEC) No 900/84, the footnote(") is hereby replaced by : '(") Sugar confectionery ready for retail sale , excluding chocolate in blocks or slabs and chocolate coatings, whether or not containing cocoa, falling within sub ­ headings 17.04 D II , 18.06 C II b) 2, 3 and 4 and 18.06 D II a) and b) of the Common Customs Tariff, of a milk fat content by weight, calculated in terms of dry matter, is not less than 4 % and less than 26 % , where manufactured from reduced-price butter under the Regulations, and taking account of the coefficients , given in note (4) to part 5 of this Annex . The milk fat content by weight must be indicated on the packaging in which the product is dispatched.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The second indent of Article 1 ( 1 ) and (2) shall apply from 17 September 1984. The first indent of Article 1 ( 1 ) shall apply from 10 October 1984 ; it shall , however, at the request of the party concerned, apply from 8 October 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1984. For the Commission Poul DALSAGER Member of the Commission